EXECUTION COPY

$400,000,000
DT ACCEPTANCE CORPORATION
DRIVETIME AUTOMOTIVE GROUP, INC.
8.00% Senior Secured Notes due 2021
PURCHASE AGREEMENT
May 22, 2014
WELLS FARGO SECURITIES, LLC
As the Representative
of the Initial Purchasers listed in
Schedule I hereto
c/o Wells Fargo Securities, LLC
550 South Tryon Street
Charlotte, North Carolina 28202
Ladies and Gentlemen:
DT Acceptance Corporation, an Arizona corporation (“DTAC”), and DriveTime
Automotive Group, Inc., a Delaware corporation (“DTAG,” and together with DTAC,
the “Issuers”), and each of the Guarantors (as hereinafter defined) hereby agree
with you as follows:
1.Issuance of Notes. Subject to the terms and conditions herein contained, each
Issuer together proposes to issue and sell to the several initial purchasers
named in Schedule I hereto (the “Initial Purchasers”), for whom you are acting
as representative (the “Representative”), up to $400,000,000 aggregate principal
amount of 8.00% Senior Secured Notes due 2021 (each a “Note” and, collectively,
the “Notes”). The Notes will be unconditionally guaranteed (each a “Guarantee”,
and together with the Notes, the “Securities”) as to payment of principal and
interest (a) on a senior secured basis by the guarantors set forth on Schedule
II hereto (the “Secured Guarantors”) and (b) on a senior unsecured basis by the
guarantors set forth on Schedule III hereto (the “Unsecured Guarantors” and
together with the Secured Guarantors, the “Guarantors”). The Securities to be
issued and sold to the Initial Purchasers hereunder are referred to herein as
the “Offered Securities.” The aggregate principal amount of the Offered
Securities shall be $400,000,000. The Securities will be issued pursuant to an
indenture, dated as of the Closing Date (the “Indenture”), by and among the
Issuers, the Guarantors party thereto and Wells Fargo Bank, National
Association, as trustee and collateral agent (the “Trustee”). Pursuant to the
terms of the Collateral Documents (as hereinafter defined), all of the
obligations under the Securities and the Indenture will be secured by a lien and
security interest in the First-Lien Collateral (as defined in the “Description
of the Notes” section of the Final Offering Memorandum (as hereinafter defined))
of the Issuers and the Second-Lien Collateral (as defined in the Description of
the Notes) of the Issuers and the Secured Guarantors. The term “Collateral
Documents” as used herein shall mean (a) the Security Agreement to be dated as
of the Closing Date (as hereinafter defined) and entered into by the Issuers and
the Secured Guarantors, (b) the Pledge Agreement to be dated as of the Closing
Date and entered into by DTAC

[[NYCORP:3455892v22:3626D: 05/22/2014--12:37 PM]]

--------------------------------------------------------------------------------

2

and (c) the Deposit Account and Securities Account Control Agreement to be dated
as of the Closing Date and entered into by DTAC (the “Deposit Account and
Securities Account Control Agreement”) and (d) any other agreement, document or
instrument pursuant to which a Lien (as hereinafter defined) is granted by the
Issuers or a Guarantor to secure the obligations of the Issuers and the
Guarantors under the Notes, the Notes Guarantees and the Indenture or under
which rights or remedies with respect to any such Lien are governed. Capitalized
terms used, but not defined herein, shall have the meanings set forth in the
Description of the Notes.
The Offered Securities will be offered and sold to the Initial Purchasers
pursuant to an exemption from the registration requirements of the Securities
Act of 1933, as amended, and the rules and regulations of the Securities and
Exchange Commission (the “SEC”) thereunder (collectively, the “Securities Act”).
Upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Notes
shall bear the legends set forth in the final offering memorandum, dated the
date hereof (the “Final Offering Memorandum”). The Issuers (a) have prepared (i)
a preliminary offering memorandum, dated May 19, 2014 (the “Preliminary Offering
Memorandum”) and (ii) a pricing term sheet, dated the date hereof, attached
hereto as Schedule IV, which includes pricing terms and other information with
respect to the Offered Securities (the “Pricing Supplement” and, together with
the Preliminary Offering Memorandum, the “Time of Sale Document”) and (b) have
prepared or will prepare the Final Offering Memorandum, in each case, relating
to the offer and sale of the Offered Securities (the “Offering”). All references
in this Purchase Agreement (this “Agreement”) to the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum include,
unless expressly stated otherwise, (i) all amendments or supplements thereto,
(ii) all financial statements and schedules and other information contained
therein (and references in this Agreement to such information being “contained,”
“included” or “stated” (and other references of like import) in the Preliminary
Offering Memorandum, the Time of Sale Document or the Final Offering Memorandum
shall be deemed to mean all such information contained therein), (iii) any
electronic Time of Sale Document or Final Offering Memorandum and (iv) any
offering memorandum “wrapper” to be used in connection with offers to sell,
solicitations of offers to buy or sales of the Offered Securities in non-U.S.
jurisdictions.
2.    Terms of Offering. Each of the Initial Purchasers, severally and not
jointly, have advised the Issuers, and the Issuers understand, that the several
Initial Purchasers will make offers to sell (the “Exempt Resales”) some or all
of the Offered Securities purchased by the several Initial Purchasers hereunder
on the terms set forth in the Time of Sale Document to persons (the “Subsequent
Purchasers”) (the first time when sales of the Securities are made is referred
to as the “Time of Sale”) whom the several Initial Purchasers reasonably believe
(i) are “qualified institutional buyers” (“QIBs”) (as defined in Rule 144A under
the Securities Act), or (ii) are not “U.S. persons” (as defined in Regulation S
under the Securities Act) and in compliance with the laws applicable to such
persons in jurisdictions outside of the United States.
This Agreement, the Indenture, the Collateral Documents, the Intercreditor
Agreement (as defined in the Description of the Notes), the Notes, the
Guarantees and the Engagement Letter dated April 16, 2014 (the “Engagement
Letter”) between the Issuers and Wells Fargo Securities, LLC are collectively
referred to herein as the “Documents”, and the transactions contemplated hereby
and



--------------------------------------------------------------------------------

3

thereby are collectively referred to herein as the “Transactions.” Nothing in
this Agreement shall be read to limit or otherwise modify the terms and
provisions of the Engagement Letter, provided that, in the event any terms of
the Engagement Letter are inconsistent with or contradict any terms of this
Agreement, this Agreement shall govern.
3.    Purchase, Sale and Delivery. On the basis of the representations,
warranties, agreements and covenants herein contained and subject to the terms
and conditions herein set forth, the Issuers agree to issue and sell to the
several Initial Purchasers, and each Initial Purchaser agrees, severally and not
jointly, to purchase from the Issuers, the aggregate principal amount of the
Offered Securities set forth opposite such Initial Purchaser’s name in Schedule
I hereto at a purchase price of 98.294% of the aggregate principal amount
thereof plus accrued interest, if any, from June 3, 2014 to the Closing Date.
Delivery to the Initial Purchasers of and payment for the Offered Securities
shall be made at a closing (the “Closing”) to be held at 10:00 a.m., New York
time, on June 3, 2014 (the “Closing Date”) at the New York offices of Cravath,
Swaine & Moore LLP (or such other place as shall be reasonably acceptable to the
Representative); provided, however, that if the Closing has not taken place on
the Closing Date because of a failure to satisfy one or more of the conditions
specified in Section 7 hereof and this Agreement has not otherwise been
terminated by the Representative in accordance with its terms, “Closing Date”
shall mean 10:00 a.m. New York time on the first business day following the
satisfaction (or waiver) of all such conditions after notification by the
Issuers to the Representative of the satisfaction (or waiver) of such
conditions.
The Issuers shall deliver to the nominee of the Depository Trust Company
(“DTC”), for the account of the Initial Purchasers, one or more certificates
representing the Offered Securities in definitive form, registered in such names
and denominations as the Representative may request, against payment by the
Representative of the purchase price therefor by immediately available federal
funds bank wire transfer to such bank account or accounts as the Issuers shall
designate to the Representative at least two business days prior to the Closing.
The certificates representing the Offered Securities in definitive form shall be
made available to the Representative for inspection at the New York offices of
Cravath, Swaine & Moore LLP (or such other place as shall be reasonably
acceptable to the Representative) not later than 10:00 a.m. New York time one
business day immediately preceding the Closing Date. The Offered Securities will
be represented by one or more definitive global securities in book-entry form
and will be deposited on the Closing Date, by or on behalf of the Issuers, with
DTC or its designated custodian, and registered in the name of Cede & Co.
4.    Representations and Warranties of the Issuers and the Guarantors. The
Issuers and the Guarantors jointly and severally represent and warrant to, and
agree with, each of the Initial Purchasers that, as of the date hereof and as of
the Closing Date:
(a)
Offering Materials Furnished to Initial Purchasers. The Issuers have delivered
or will deliver to the Initial Purchasers the Time of Sale Document, the Final
Offering Memorandum and each Issuers Additional Written Communication (as
hereinafter defined) in such quantities and at such places as the Initial
Purchasers have reasonably requested.

(b)
Limitation on Offering Materials. The Issuers have not prepared, made, used,
authorized, approved or distributed and, without consent of the Representative,
will not, and will not




--------------------------------------------------------------------------------

4

cause or allow their agents or representatives to, prepare, make, use,
authorize, approve or distribute any written communication that constitutes an
offer to sell or a solicitation of an offer to buy the Securities, or otherwise
is prepared to market the Securities, other than (i) the Time of Sale Document,
(ii) the Final Offering Memorandum and (iii) any marketing materials (including
any roadshow or investor presentation materials) or other written
communications, in each case used in accordance with Section 5(c) hereof (each
such communication by the Issuers or their agents or representatives described
in this clause (iii), an “Issuers Additional Written Communication”).
(c)
No Material Misstatement or Omission. (i) The Time of Sale Document, as of the
date thereof, did not and, at all times subsequent thereto through the Closing
Date, will not include any untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) the Final
Offering Memorandum, as of the date thereof, did not and, at the time of each
sale of the Securities and at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iii) each such Issuers Additional Written
Communication, if any, when taken together with the Time of Sale Document, did
not, and, at the Closing Date, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except in each case that the representations and warranties set
forth in this paragraph do not apply to statements or omissions made in reliance
upon and in conformity with information relating to any Initial Purchaser and
furnished to the Issuers in writing by such Initial Purchaser through the
Representative expressly for use in the Time of Sale Document or the Final
Offering Memorandum as set forth in Section 13. No injunction or order has been
issued that either (i) asserts that any of the Transactions is subject to the
registration requirements of the Securities Act or (ii) would prevent or suspend
the issuance or sale of any of the Securities or the use of the Time of Sale
Document or the Final Offering Memorandum in any jurisdiction.

(d)
Preparation of the Financial Statements. The audited consolidated financial
statements and related notes of the Issuers and the Subsidiaries contained in
the Time of Sale Document and the Final Offering Memorandum (the “Financial
Statements”) present fairly the financial position, results of operations and
cash flows of the Issuers and the consolidated Subsidiaries, as of the
respective dates and for the respective periods to which they apply and have
been prepared in accordance with generally accepted accounting principles as
applied in the United States (“GAAP”) applied on a consistent basis throughout
the periods involved. The financial data set forth under the captions “Summary
Historical Consolidated Financial and Other Data,” “Selected Historical
Consolidated Financial and Other Data” and “Capitalization” in the Time of Sale
Document and the Final Offering Memorandum fairly present the information set
forth therein on a basis consistent with that of the Financial Statements.




--------------------------------------------------------------------------------

5

(e)
Independent Accountants. Grant Thornton LLP, which has certified and expressed
its opinion with respect to the financial statements, including the related
notes thereto, contained in the Time of Sale Document and the Final Offering
Memorandum, is an independent registered public accounting firm with respect to
the Issuers under Rule 3600T of the Public Company Accounting Oversight Board’s
Interim Independence Standards and its interpretations and rulings, and, to the
knowledge of the Issuers, its registration has not been suspended or revoked and
Grant Thornton LLP has not requested such registration to be withdrawn.

(f)
No Material Adverse Change. Subsequent to the respective dates as of which
information is contained in the Time of Sale Document, except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, (i) there has been
no material adverse change, or any development that could reasonably be expected
to result in a material adverse change, in the condition, financial or
otherwise, or in the results of operations, business, operations or prospects of
the Issuers and their Subsidiaries, taken as a whole (any such change is called
a “Material Adverse Change”); (ii) the Issuers and their Subsidiaries, taken as
a whole, have not incurred any material liability or obligation, indirect,
direct or contingent, not in the ordinary course of business nor entered into
any material transaction or agreement not in the ordinary course of business;
and (iii) there has been no dividend or distribution of any kind declared, paid
or made by the Issuers or, except for dividends paid to the Issuers or other
Subsidiaries, any of their Subsidiaries, on any class of capital stock or
repurchase or redemption by the Issuers or any of their Subsidiaries of any
class of capital stock.

(g)
Rating Agencies. No “nationally recognized statistical rating organization” (as
that term is used in Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act (as
hereinafter defined)) (i) has imposed (or has informed the Issuers that it is
considering imposing) any condition (financial or otherwise) to retain any
rating assigned to the Issuers or any of the Subsidiaries or to any securities
of the Issuers or any of the Subsidiaries or (ii) has indicated to the Issuer
that it is considering (A) the downgrading, suspension, or withdrawal of, or any
review (or of any potential or intended review) for a possible change in, any
rating so assigned (including, without limitation, the placing of any of the
foregoing ratings on credit watch with negative or developing implications or
under review with an uncertain direction) or (B) any change in the outlook for
any rating of the Issuers, Guarantors or any of the Subsidiaries or any
securities of the Issuers, Guarantors or any of the Subsidiaries.

(h)
Subsidiaries. Each corporation, partnership or other entity in which each
Issuer, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule V attached hereto (the “Subsidiaries”).

(i)
Incorporation and Good Standing of the Issuers and the Subsidiaries; MAC. Each
Issuer and each of the Subsidiaries (i) has been duly organized or formed, as
the case may be, is validly existing and is in good standing under the laws of
its jurisdiction of organization, (ii) has all requisite power and authority to
carry on its business and to own, lease and operate its properties and assets as
described in the Time of Sale Document and in the Final Offering Memorandum and
(iii) is duly qualified or licensed to do business and is in good standing as a
foreign corporation, partnership or other entity as the case may be, authorized
to do




--------------------------------------------------------------------------------

6

business in each jurisdiction in which the nature of such businesses or the
ownership or leasing of such properties requires such qualification, except
where the failure to be so qualified or licensed or in good standing would not,
individually or in the aggregate, result in a Material Adverse Change.
(j)
Capitalization and Other Capital Stock Matters. All of the issued and
outstanding shares of capital stock or other equity interests of each Issuer and
each of the Subsidiaries have been duly authorized and validly issued, are fully
paid and nonassessable and were not issued in violation of, and are not subject
to, any preemptive or similar rights. The consolidated balance sheet of the
Issuers included within the Financial Statements sets forth, as of its date, the
capitalization of the Issuers (other than subsequent issuances, if any, as
described in the Time of Sale Document and Final Offering Memorandum). All of
the outstanding shares of capital stock or other equity interests of each Issuer
and the outstanding shares of capital stock or other equity interests of each of
the Subsidiaries are owned, directly or indirectly, by the Issuers, free and
clear of all liens, security interests, mortgages, pledges, charges, equities,
claims or restrictions on transferability or encumbrances of any kind
(collectively, “Liens”), other than Permitted Liens and those imposed by the
Securities Act and the securities or “Blue Sky” laws of certain U.S. state or
non-U.S. jurisdictions and those that will be terminated on or prior to the
Closing Date. Except as disclosed in the Time of Sale Document and the Final
Offering Memorandum, there are no outstanding (A) options or other rights to
purchase from either Issuer or any of the Subsidiaries, (B) agreements,
contracts, arrangements or other obligations of either Issuer or any of the
Subsidiaries to issue or (C) other rights to convert any obligation into or
exchange any securities for, in the case of each of clauses (A) through (C),
shares of capital stock of or other ownership or equity interests in either
Issuer or any of the Subsidiaries.

(k)
Legal Power and Authority. Each of the Issuers and the Guarantors has all
necessary power and authority to execute, deliver and perform their respective
obligations under the Documents to which they are a party and to consummate the
Transactions.

(l)
This Agreement, the Indenture, the Collateral Documents and the Intercreditor
Agreement. This Agreement has been duly authorized, executed and delivered by
each of the Issuers and the Guarantors. The Indenture has been duly and validly
authorized by each of the Issuers and the Guarantors. Each of the Collateral
Documents and the Intercreditor Agreement has been duly and validly authorized
by each of the Issuers and the Secured Guarantors party thereto. Each of the
Indenture, the Collateral Documents and the Intercreditor Agreement , when
executed and delivered by each of the Issuers and the Guarantors party thereto,
will constitute a legal, valid and binding obligation of each of such Issuers
and Guarantors, enforceable against each of the Issuers and the Guarantors party
thereto in accordance with its terms, except that the enforcement thereof may be
subject to (i) bankruptcy, insolvency, reorganization, receivership, moratorium,
fraudulent conveyance, fraudulent transfer or other similar laws now or
hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity (whether applied by a court of law or equity) and the
discretion of the court before which any proceeding therefor may be brought. The
Documents, including the Indenture, the Collateral Documents, the




--------------------------------------------------------------------------------

7

Intercreditor Agreement and this Agreement, will conform, in all material
respects, to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.
(m)
Securities. The Securities have each been duly authorized by the Issuers and,
when issued and delivered to and paid for by the Initial Purchasers in
accordance with the terms of this Agreement and the Indenture, will have been
duly executed, authenticated, issued and delivered and will constitute valid and
binding obligations of the Issuers, entitled to the benefit of the Indenture and
the Collateral Documents, and enforceable against the Issuers in accordance with
their terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed and
delivered, the Securities will conform in all material respects to the
descriptions thereof in the Time of Sale Document and the Final Offering
Memorandum and will be in the form contemplated by the Indenture.

(n)
Guarantees. The Guarantees have been duly authorized by the Guarantors, have
been duly executed, authenticated, issued and delivered, and constitute legal,
valid and binding obligations of the Guarantors, entitled to the benefit of the
Indenture and, with respect to the Secured Guarantors, the Collateral Documents,
and enforceable against such Guarantors in accordance with their terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally and (ii) general principles of equity (whether applied by a
court of law or equity) and the discretion of the court before which any
proceeding therefor may be brought. The Guarantees conform in all material
respects to the descriptions thereof in the Time of Sale Document and the Final
Offering Memorandum.

(o)
Collateral.

(i)    Upon:
(1)
in the case of such portion of the Collateral (as defined in the Collateral
Documents) constituting investment property represented or evidenced by
certificates or other instruments, delivery to the Collateral Agent (as defined
in the Collateral Documents) of such certificates or instruments in accordance
with the Collateral Documents, and in the case of all other investment property,
the filing of financing statements in the appropriate filing office, registry or
other public office, together with the payment of the requisite filing or
recordation fees related thereto;

(2)
in the case of such portion of the Collateral constituting deposit accounts and
securities accounts, delivery to the Collateral Agent of the Deposit Account and
Securities Account Control Agreement and such other agreements or instruments,
in each case satisfactory in form and substance to the Collateral




--------------------------------------------------------------------------------

8

Agent and duly executed by the applicable depositary bank or securities
intermediary, as may be necessary or, in the opinion of the Collateral Agent,
desirable to establish and maintain control of such deposit accounts and
securities accounts from time to time; and
(3)
in the case of any other Collateral a Lien in which may be perfected by filing
of an initial financing statement in the appropriate filing office, registry or
other public office, the filing of financing statements in such filing office,
registry or other public office, together with the payment of the requisite
filing or recordation fees related thereto, and in the case of any other
Collateral a Lien in which is perfected by possession or control, when the
Collateral Agent obtains possession or control thereof;

the Liens granted pursuant to the Collateral Documents will constitute valid and
enforceable perfected Liens, in each case, prior and superior in right to any
other person therein (other than any person holding a Permitted Collateral Lien
(as defined in the Description of the Notes)).
(ii)
As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present or possible
future Lien on any assets or property of the Issuers, any Guarantor or any
Subsidiary or any rights thereunder, except for Permitted Liens (as defined in
the Description of the Notes).

(iii)
All information certified by an officer of the Issuers in the perfection
certificate dated on or before the Closing Date (the “Perfection Certificate”)
and delivered by such officer on behalf of the Issuers is true and correct as of
such date.

(iv)
The representations and warranties of the Issuers in the Collateral Documents
are true and correct (if such representations and warranties are not already
qualified with respect to materiality) in all material respects.

(v)
The Collateral conforms or will conform in all material respects to the
description thereof contained in the Time of Sale Document, the Final Offering
Memorandum and any Issuers Additional Written Communication.

(p)
Compliance with Existing Instruments. Neither of the Issuers nor any of the
Subsidiaries is (i) in violation of its certificate of incorporation, by-laws or
other organizational documents (the “Charter Documents”); (ii) in violation of
any U.S. or non-U.S. federal, state or local statute, law (including, without
limitation, common law) or ordinance, or any judgment, decree, rule, regulation,
order or injunction (collectively, “Applicable Law”) of any U.S. or non-U.S.
federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”), applicable to any of them or
any of their respective properties; or (iii) in conflict with or in breach of or
default under any bond, debenture, note, loan or




--------------------------------------------------------------------------------

9

other evidence of indebtedness, indenture, mortgage, deed of trust, lease or any
other agreement or instrument to which any of them is a party or by which any of
them or their respective property is or may be bound (collectively, the
“Applicable Agreements”), except, in the case of clauses (ii) and (iii) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change. The
Issuers’ execution and delivery of the Documents, the consummation of the
transactions contemplated hereby and the issuance of the Securities will not (a)
violate such Charter Documents, (b) violate Applicable Laws or (c) constitute a
breach of or default (or would not, with the giving of notice or lapse of time,
constitute a default) or a “Debt Repayment Triggering Event” (as hereinafter
defined) under any Applicable Agreement, except, in the case of clauses (b) and
(c) for such violations, breaches or defaults that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Change. As
used herein, a “Debt Repayment Triggering Event” means any event or condition
that gives, or with the giving of notice or lapse of time would give, the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Issuers or any of the
Subsidiaries or any of their respective properties.
(q)
No Conflicts. Neither the execution, delivery or performance of the Documents
nor the consummation of any of the Transactions will conflict with, violate,
constitute a breach of or a default (with the passage of time or otherwise) or a
Debt Repayment Triggering Event, or result in the imposition of a Lien on any
property of the Issuers or any of the Subsidiaries (except for Liens pursuant to
the Collateral Documents), under (i) the Charter Documents, (ii) any Applicable
Agreement, (iii) any Applicable Law or (iv) any order, writ, judgment,
injunction, decree, determination or award binding upon or affecting the Issuers
and the Guarantors, except, in the case of clauses (ii), (iii) and (iv) for such
violations, breaches or defaults that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Change.

(r)
No Consents. No consent, approval, authorization, order, filing or registration
of or with any Governmental Authority is required for execution, delivery or
performance of the Documents or the consummation of the Transactions by the
Issuers and the Guarantors, except (i) such as have been obtained or made or
will be obtained or made by the Closing Date by the Issuers and the Guarantors
and (ii) as may be required under the securities or “Blue Sky” laws of U.S.
state or non-U.S. jurisdictions or other non-U.S. laws applicable to the
purchase of the Securities outside the United States in connection with the
Transactions, including the filing of a Form D with the SEC.

(s)
No Material Applicable Laws or Proceedings. Except as otherwise disclosed in the
Preliminary Offering Memorandum, there are no legal or governmental actions,
suits, investigations or proceedings pending or, to the best of the Issuers’
knowledge, threatened (i) against or affecting the Issuers or any of the
Subsidiaries, (ii) which have as the subject thereof any officer or director of
the Issuers (in such person’s capacity as such or otherwise required to be
disclosed), or property owned or leased by, the Issuers or any of the
Subsidiaries or (iii) relating to environmental or employment discrimination
matters, where in any such




--------------------------------------------------------------------------------

10

case any such action, suit or proceeding, if so determined adversely, would
reasonably be expected to result in a Material Adverse Change or adversely
affect the ability of the Issuers or any Guarantor to perform its obligations
contemplated by the Documents. No material labor dispute with the employees of
the Issuers or any of their Subsidiaries exists or, to the best of the Issuers’
knowledge, is threatened or imminent.
(t)
All Necessary Permits. Each of the Issuers and the Subsidiaries possess all
licenses, permits, certificates, consents, orders, approvals and other
authorizations from, and has made all declarations and filings with, all
Governmental Authorities, presently required or necessary to conduct its
businesses as described in the Time of Sale Document and the Final Offering
Memorandum (“Permits”), except where the failure to possess such Permits would
not, individually or in the aggregate, result in a Material Adverse Change; and
none of the Issuers or the Subsidiaries has received any notice of any
proceeding relating to revocation or modification of any such Permit, except
where such revocation or modification would not, individually or in the
aggregate, result in a Material Adverse Change.

(u)
Title to Properties. The Issuers and each of the Subsidiaries has good and
marketable title to all of the real and personal property and other assets
reflected as owned in the Financial Statements, in each case free and clear of
any security interests, mortgages, liens, encumbrances, equities, adverse claims
and other defects that would materially affect the value thereof or materially
interfere with the use made or proposed to be made thereof, except for Permitted
Liens (or, in the case of Collateral, Permitted Collateral Liens). Except as
otherwise disclosed in the Final Offering Memorandum, the real property,
improvements, equipment and personal property held under lease by the Issuers or
any Subsidiary are held under valid and enforceable leases, with such exceptions
as are not material and do not materially interfere with the use made or
proposed to be made of such real property, improvements, equipment or personal
property by the Issuers or such Subsidiary.

(v)
Tax Law Compliance. The Issuers and each of their Subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
requested extensions thereof (except in any case in which the failure to so file
would not result in a Material Adverse Change) and, except as disclosed in the
Time of Sale Document and the Final Offering Memorandum, have paid all taxes
required to be paid by any of them and, if due and payable, any related or
similar assessment, fine or penalty levied against any of them, except for any
such taxes, assessments, fines or penalties being contested in good faith or
where such failure to pay would not result in a Material Adverse Change.

(w)
Intellectual Property Rights. Each of the Issuers and the Subsidiaries owns, or
possesses, all patents, patent rights, licenses, inventions, copyrights,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks, domain names and trade names (collectively, “Intellectual
Property”) reasonably necessary for the conduct of its businesses. The Issuers
and the Subsidiaries are not a party to, or bound by, any options, licenses or
agreements with respect to the intellectual property rights of any other person
or entity that are necessary to be described in the Time of Sale Document or the
Final Offering Memorandum to avoid




--------------------------------------------------------------------------------

11

a material misstatement or omission and are not described therein. Except as
otherwise disclosed in the Preliminary Offering Memorandum, none of the Issuers
or their Subsidiaries has received any written claim or written notice of any
potential claim from any person challenging the use of any such Intellectual
Property by the Issuers or any of the Subsidiaries or questioning the validity
or effectiveness of any Intellectual Property or any license or agreement
related thereto, other than any claims that, if successful, would not,
individually or in the aggregate, result in a Material Adverse Change. None of
the Intellectual Property used by the Issuers or any of the Subsidiaries has
been obtained or is hereby used by the Issuers or any of the Subsidiaries in
violation of any contractual obligation binding on the Issuers or any of the
Subsidiaries or, to the Issuers or any of the Subsidiaries’ knowledge, its
officers, directors or employees or otherwise in violation of the rights of any
person, in each case where any such violation would result in a Material Adverse
Change.
(x)
ERISA Matters. Each of the Issuers, the Subsidiaries and each ERISA Affiliate
(as hereinafter defined) has fulfilled its obligations, if any, under the
minimum funding standards of Section 302 of the United States Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) with respect to
each “pension plan” (as defined in Section 3(2) of ERISA), subject to Section
302 of ERISA, which the Issuers, the Subsidiaries or any ERISA Affiliate
sponsors or maintains, or with respect to which it has (or within the last three
years had) any obligation to make contributions, and each such plan is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Internal Revenue Code of 1986, as amended (the “Code”). None of
the Issuers, the Subsidiaries or any ERISA Affiliate has incurred any unpaid
liability to the Pension Benefit Guaranty Corporation (other than for the
payment of premiums in the ordinary course) or to any such plan under Title IV
of ERISA. “ERISA Affiliate” means a corporation, trade or business that is,
along with the Issuers or any Subsidiary, a member of a controlled group of
corporations or a controlled group of trades or businesses, as described in
Section 414 of the Code or Section 4001 of ERISA.

(y)
Labor Matters. (i) Neither of the Issuers nor any of the Guarantors is party to
or bound by any collective bargaining agreement with any labor organization;
(ii) there is no union representation question existing with respect to the
employees of the Issuers or the Guarantors, and, to the knowledge of the
Issuers, no union organizing activities are taking place that, could,
individually or in the aggregate, result in a Material Adverse Change; (iii) to
the knowledge of the Issuers, no union organizing or decertification efforts are
underway or threatened against the Issuers or the Guarantors; (iv) no labor
strike, work stoppage, slowdown or other material labor dispute is pending
against the Issuers or the Guarantors, or, to the Issuers’ knowledge, threatened
against the Issuers or the Guarantors; (v) there is no worker’s compensation
liability, experience or matter that could be reasonably expected to result in a
Material Adverse Change; (vi) to the knowledge of the Issuers, there is no
threatened or pending liability against the Issuers or the Guarantors pursuant
to the Worker Adjustment Retraining and Notification Act of 1988, as amended
(“WARN”), or any similar state or local law; and (vii) there is no
employment-related action, suit or proceeding pending against the Issuers or the
Guarantors that could, individually or in the aggregate, result in a Material
Adverse Change.




--------------------------------------------------------------------------------

12

(z)
Compliance with Environmental Laws. Except in each case as would not result in a
Material Adverse Change, (i) none of the Issuers and the Subsidiaries is in
violation of, has any liability under or is required to incur any cost to
achieve compliance with any applicable U.S. or non-U.S. federal, state and local
laws and regulations relating to health and safety, or the pollution or the
protection of the environment or hazardous or toxic substances of wastes,
pollutants or contaminants (“Environmental Laws”), (ii) the Issuers and the
Subsidiaries have received and are in compliance with all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
its respective businesses and (iii) there are no pending or, to the best of the
Issuers’ knowledge, threatened administrative, regulatory or judicial actions,
suits or proceedings against the Issuers or any of the Subsidiaries, and neither
the Issuers nor any of the Subsidiaries has received any written demands,
claims, liens, orders, judgments, notices of noncompliance or violation or
notices of investigation or potential responsibility, in each case relating to
any Environmental Law.

(aa)
Insurance. Each of the Issuers and the Subsidiaries is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged. Neither the Issuers nor any such Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not, individually or
in the aggregate, result in a Material Adverse Change.

(bb)
Accounting System. The Issuers and each of the Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
and procedures sufficient to provide reasonable assurance that (i) transactions
are executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP, and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any material differences. Except as disclosed in the
Time of Sale Document and Final Offering Memorandum, there has not been and is
no material weakness in the Issuers’ or Subsidiaries’ internal control over
financial reporting (whether or not remediated) and since December 31, 2013,
there has been no change in the Issuers’ or Subsidiaries’ internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Issuers’ or Subsidiaries’ internal control over financial
reporting.

(cc)
Use of Proceeds; Solvency; Going Concern. The Issuers will use the proceeds of
the Offering in the manner described in the Time of Sale Document and the Final
Offering Memorandum under the caption “Use of Proceeds.” On the Closing Date,
after giving pro forma effect to the Offering and the use of proceeds therefrom
described under the caption “Use of Proceeds” in the Time of Sale Document and
Final Offering Memorandum, the Issuers and each Guarantor (i) will be Solvent
(as hereinafter defined), (ii) will have sufficient capital for carrying on its
business and (iii) will be able to pay its debts as they mature. As used in this




--------------------------------------------------------------------------------

13

paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the fair value of the properties of the Issuers and the
Subsidiaries, taken as a whole, will exceed their consolidated debts and
liabilities, subordinated, contingent or otherwise; (ii) the Issuers and each
Guarantor is able to pay or refinance its debts and other liabilities,
contingent obligations and commitments as they mature and become due in the
normal course of business; (iii) assuming consummation of the issuance of the
Securities as contemplated by this Agreement and the Time of Sale Document and
Final Offering Memorandum, neither the Issuers nor any Guarantor is incurring
debts or liabilities beyond its ability to pay as such debts and liabilities
mature; and (iv) the Issuers and the Subsidiaries, taken as a whole, will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.
(dd)
No Price Stabilization or Manipulation. Neither of the Issuers nor any of the
Subsidiaries has and, to the Issuers’ knowledge, no one acting on their behalf
has, (i) taken, directly or indirectly, any action designed to cause or to
result in, or that has constituted or which might reasonably be expected to
constitute, the stabilization or manipulation of the price of any security of
the Issuers, whether to facilitate the sale or resale of any of the Securities
or otherwise, (ii) sold, bid for, purchased or paid anyone any compensation for
soliciting purchases of, any of the Securities or (iii) except as disclosed in
the Time of Sale Document and the Final Offering Memorandum, paid or agreed to
pay to any person any compensation for soliciting another to purchase any
Securities.

(ee)
No Registration Required Under the Securities Act or Qualification Under the
Trust Indenture Act. Without limiting any provision herein, no registration
under the Securities Act and no qualification of the Indenture under the Trust
Indenture Act of 1939, as amended, and the rules and regulations of the SEC
thereunder, is required for the offer or sale of the Securities to the Initial
Purchasers as contemplated hereby or for the Exempt Resales, assuming (i) that
the purchasers in the Exempt Resales are QIBs or “accredited investors” (as
defined under Regulation D of the Securities Act) or are otherwise not “U.S.
persons” (as defined under Regulation S of the Securities Act) and (ii) the
accuracy of each Initial Purchaser’s representations contained herein regarding
the absence of general solicitation in connection with the sale of the Offered
Securities and in the Exempt Resales.

(ff)
No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act, and no other securities of the
Issuers are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), or quoted in a U.S. automated inter-dealer quotation
system. No securities of the Issuers of the same class as the Securities have
been offered, issued or sold by the Issuers or any of their affiliates within
the six-month period immediately prior to the date hereof; and the Issuers do
not have any intention of making, and will not make, an offer or sale of such
securities of the Issuers of the same class as the Securities, for a period of
six months after the date of this Agreement, except for the offering of the




--------------------------------------------------------------------------------

14

Securities as contemplated by this Agreement. As used in this paragraph, the
terms “offer” and “sale” have the meanings specified in Section 2(a)(3) of the
Securities Act.
(gg)
No Directed Selling Efforts. None of the Issuers, any of their affiliates or any
other person acting on behalf of the Issuers has, with respect to Securities
sold outside the United States, offered the Securities to buyers qualifying as
“U.S. persons” (as defined in Rule 902 under the Securities Act) or engaged in
any directed selling efforts within the meaning of Rule 902 under the Securities
Act; the Issuers, any affiliate of the Issuers and any person acting on behalf
of the Issuers have complied with and will implement the “offering restrictions”
within the meaning of such Rule 902; and neither the Issuers nor any of their
affiliates have entered or will enter into any arrangement or agreement with
respect to the distribution of the Securities, except for this Agreement;
provided that no representation is made in this paragraph with respect to the
actions of the Initial Purchasers.

(hh)
No General Solicitation; Regulation D Compliance. None of the Issuers, any of
their affiliates or any other person acting on behalf of the Issuers (i) has
offered or sold (or will offer or sell) the Securities by means of any general
solicitation or general advertising within the meaning of Regulation D under the
Securities Act or (ii) has solicited (or will solicit) offers to buy the
Securities from persons it reasonably believes are not “accredited investors”
(as defined in Regulation D under the Securities Act).

(ii)
No Applicable Registration or Other Similar Rights. Except as otherwise
disclosed in the Time of Sale Document and the Final Offering Memorandum, there
are no persons with registration or other similar rights to have any equity or
debt securities of the Issuers or the Subsidiaries registered for sale under a
registration statement.

(jj)
Margin Requirements. None of the Transactions or the application of the proceeds
of the Securities will violate or result in a violation of Section 7 of the
Exchange Act (including, without limitation, Regulation T (12 C.F.R. Part 220),
Regulation U (12 C.F.R. Part 221) or Regulation X (12 C.F.R. Part 224) of the
Board of Governors of the Federal Reserve System).

(kk)
Investment Company Act. The Issuers have been advised of the Investment Company
Act of 1940, as amended, and the rules and regulations of the SEC thereunder
(collectively, the “Investment Company Act”); as of the date hereof and, after
giving effect to the Offering and the use of proceeds of the Offering, each of
the Issuers, Guarantors and the Subsidiaries is not and will not be,
individually or on a consolidated basis, an “investment company” that is
required to be registered under the Investment Company Act.

(ll)
No Brokers. The Issuers have not engaged any broker, finder, commission agent or
other person (other than the Initial Purchasers) in connection with the Offering
or any of the Transactions, and the Issuers are not under any obligation to pay
any broker’s fee or commission in connection with such Transactions (other than
commissions or fees to the Initial Purchasers).

(mm)
No Restrictions on Payments of Dividends. As of the Closing Date, except as
otherwise disclosed in the Time of Sale Document and the Final Offering
Memorandum, and otherwise




--------------------------------------------------------------------------------

15

permitted under the terms of the Indenture, there will be no encumbrances or
restrictions on the ability of any Subsidiary of the Issuers (x) to pay
dividends or make other distributions on such Subsidiary’s capital stock or to
pay any indebtedness to the Issuers or any other Subsidiary of the Issuers, (y)
to make loans or advances or pay any indebtedness to, or investments in, the
Issuers or any other Subsidiary or (z) to transfer any of its property or assets
to the Issuers or any other Subsidiary of the Issuers.
(nn)
Foreign Corrupt Practices Act. Neither the Issuers nor any of their Subsidiaries
nor, to the knowledge of the Issuers, any director, officer, agent, employee,
affiliate or other person acting on behalf of the Issuers or any of their
Subsidiaries is aware of or has taken any action, directly or indirectly, that
has resulted or would result in a violation of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Issuers and their
Subsidiaries and, to the knowledge of the Issuers, the Issuers’ affiliates have
conducted their respective businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.

(oo)
Money Laundering. The operations of the Issuers and the Subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding by or before any court or Governmental
Authority or any arbitrator involving the Issuers or the Subsidiaries with
respect to the Money Laundering Laws is pending or, to the Issuers’ knowledge,
after due inquiry, threatened.

(pp)
OFAC. Neither of the Issuers nor the Subsidiaries nor, to the Issuers’
knowledge, any director, officer, agent, employee or affiliate of the Issuers or
any of the Subsidiaries or other person acting on their behalf is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Issuers will not
directly or indirectly use the proceeds of the Offering, or lend, contribute or
otherwise make available such proceeds to any Subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

(qq)
Financial Services and Market Act. The Issuers have not taken or omitted to take
any action and will not take any action or omit to take any action (such as
issuing any press release or making any other public announcement referring to
the Offering without an appropriate




--------------------------------------------------------------------------------

16

stabilization legend) which may result in the loss by any Initial Purchaser of
the ability to rely on any stabilization safe harbour provided by the Financial
Services Authority of the United Kingdom under the Financial Services and
Markets Act 2000 (the “FSMA”); provided, however, that an appropriate
stabilization legend was not in the Preliminary Offering Memorandum or the
Pricing Term Sheet. The Issuers have been informed of the guidance relating to
stabilization provided by the Financial Services Authority of the United
Kingdom, in particular the guidance contained in Section MAR 2 of the Financial
Services Handbook.
(rr)
Certificates. Each certificate signed by any officer of the Issuers, Guarantors
or any of the Subsidiaries, delivered to the Representative shall be deemed a
representation and warranty by the Issuers, Guarantors or any such Subsidiary
(and not individually by such officer) to the Initial Purchasers with respect to
the matters covered thereby.

(ss)
No Undisclosed Relationships. There are no business relationships or
related-party transactions, direct or indirect, involving the Issuers or any of
the Subsidiaries, on the one hand, and the directors, officers, stockholders or
other affiliates of the Issuers or any of the Subsidiaries or any other person,
on the other, that would be required by the Securities Act to be described in a
registration statement on Form S-1 to be filed with the SEC or required to be
described in the Time of Sale Document and the Final Offering Memorandum which
have not been described as required.

(tt)
No Outstanding Loans or Other Extensions of Credit. As of the date hereof,
neither of the Issuers nor any of the Subsidiaries extends or maintains credit
in the form of a personal loan to or for any director or executive officer (or
equivalent thereof) of the Issuers and/or such Subsidiary, except as disclosed
in the Time of Sale Document and the Final Offering Memorandum.

(uu)
Compliance with Laws. Each of the Issuers, Guarantors and the Subsidiaries is
conducting its business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, except
where failure to be in such compliance would not result in a Material Adverse
Change.

(vv)
Forward-Looking Statements. No forward-looking statement (within the meaning of
Section 27A of the Securities Act and Section 21E of the Exchange Act) included
in the Time of Sale Document or the Final Offering Memorandum has been made or
reaffirmed without a reasonable basis or has been disclosed other than in good
faith.

(ww)
Industry Statistical and Market Data. Nothing has come to the attention of the
Issuers or any Guarantor that has caused the Issuers or such Guarantor to
believe that the industry statistical and market-related data included or that
will be included in the Time of Sale Document and the Final Offering Memorandum
is not based on or derived from sources that are reliable and accurate in all
material respects.

(xx)
Sarbanes-Oxley Act. There is and has been no failure on the part of the Issuers
or any of the Issuers’ directors or officers, in their capacities as such, to
comply, to the extent applicable




--------------------------------------------------------------------------------

17

thereto, with any provision of the Sarbanes-Oxley Act of 2002, as amended, and
the rules and regulations promulgated in connection therewith, including Section
402 related to loans and Sections 302 and 906 related to certifications.
5.    Covenants of the Issuers and the Guarantors. Each of the Issuers and the
Guarantors jointly and severally agree:
(a)
Securities Law Compliance. To (i) advise the Representative promptly after
obtaining knowledge (and, if requested by the Representative, confirm such
advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or state
securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) the happening of any event that makes any statement of a
material fact made in the Time of Sale Document, any Issuers Additional Written
Communication or the Final Offering Memorandum, untrue or that requires the
making of any additions to or changes in the Time of Sale Document, any Issuers
Additional Written Communication, or the Final Offering Memorandum, to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) use its reasonable best efforts to prevent the
issuance of any stop order or order suspending the qualification or exemption
from qualification of any of the Securities under any securities or “Blue Sky”
laws of U.S. state or non-U.S. jurisdictions and (iii) if, at any time, any U.S.
or non-U.S. federal or state securities commission or other regulatory authority
shall issue an order suspending the qualification or exemption from
qualification of any of the Securities under any such laws, use its reasonable
best efforts to obtain the withdrawal or lifting of such order at the earliest
possible time.

(b)
Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Representative may reasonably
request, and (ii) promptly prepare, upon the Representative’s reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Representative, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Issuers
and the Guarantors hereby consent to the use of the Time of Sale Document and
the Final Offering Memorandum, and any amendments and supplements thereto, by
the Initial Purchasers in connection with Exempt Resales).

(c)
Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Offered Securities purchased by the Initial Purchasers, unless the
Representative shall previously have been advised thereof and shall have
provided its written consent thereto. Before making, preparing, using,
authorizing, approving or referring to any Issuers Additional Written
Communications, the Issuers will furnish to the Representative and Cravath,
Swaine & Moore LLP, counsel for the Initial Purchasers, a copy of such written
communication for review and will not make,




--------------------------------------------------------------------------------

18

prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects. The Issuers and the Guarantors
consent to the use by the Initial Purchasers of any Issuers Additional Written
Communication that contains (A) information describing the preliminary terms of
the Securities or their offering or (B) information that describes the final
terms of the Securities or their offering and that is included in or is
subsequently included in the Final Offering Memorandum, including by means of
the Pricing Supplement.
(d)
Preparation of Amendments and Supplements to Offering Documents. So long as the
Initial Purchasers shall hold any of the Offered Securities, (i) if any event
shall occur as a result of which, in the reasonable judgment of the Issuers or
the Initial Purchasers, it becomes necessary or advisable to amend or supplement
the Time of Sale Document or the Final Offering Memorandum to correct any untrue
statement of a material fact or omission to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, or if it is necessary to amend or supplement the Time
of Sale Document or the Final Offering Memorandum to comply with any Applicable
Law, to prepare, at the expense of the Issuers, an appropriate amendment or
supplement to the Time of Sale Document and the Final Offering Memorandum (in
form and substance reasonably satisfactory to the Initial Purchasers) so that
(A) as so amended or supplemented, the Time of Sale Document and the Final
Offering Memorandum will not include an untrue statement of material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, and (B)
the Time of Sale Document and the Final Offering Memorandum will comply with
Applicable Law and (ii) if in the reasonable judgment of the Issuers it becomes
necessary or advisable to amend or supplement the Time of Sale Document or the
Final Offering Memorandum so that the Time of Sale Document and the Final
Offering Memorandum will contain all of the information specified in, and meet
the requirements of, Rule 144A(d)(4) of the Securities Act, to prepare an
appropriate amendment or supplement to the Time of Sale Document or the Final
Offering Memorandum (in form and substance reasonably satisfactory to the
Initial Purchasers) so that the Time of Sale Document or the Final Offering
Memorandum, as so amended or supplemented, will contain the information
specified in, and meet the requirements of, such Rule.

(e)
“Blue Sky” Law Compliance. To cooperate with the Representative and the
Representative’s counsel in connection with the qualification of the Securities
under the securities or “Blue Sky” laws of U.S. state or non-U.S. jurisdictions
as the Representative may request and continue such qualification in effect so
long as reasonably required for Exempt Resales. The Issuers will advise the
Representative promptly of the suspension of any such exemption relating to the
Securities for offering, sale or trading in any jurisdiction or any initiation
or threat of any proceeding for any such purpose, and in the event of the
issuance of any order suspending such exemption, the Issuers shall use their
best efforts to obtain the withdrawal thereof at the earliest possible moment.

(f)
Payment of Expenses. Whether or not any of the Offering or the Transactions are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes




--------------------------------------------------------------------------------

19

incident to and in connection with: (A) the preparation, printing and
distribution of the Time of Sale Document and the Final Offering Memorandum and
any Canadian “wrapper” and all amendments and supplements thereto (including,
without limitation, financial statements and exhibits), and all other
agreements, memoranda, correspondence and other documents prepared and delivered
in connection herewith, (B) the negotiation, printing, processing and
distribution (including, without limitation, word processing and duplication
costs) and delivery of, each of the Documents, (C) the preparation, issuance and
delivery of the Securities, (D) the qualification of the Securities for offer
and sale under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions (including, without limitation, the fees and disbursements of the
Initial Purchasers’ counsel relating to such registration or qualification) and
(E) the furnishing of such copies of the Time of Sale Document and the Final
Offering Memorandum, and all amendments and supplements thereto, as may
reasonably be requested for use by the Initial Purchasers, (ii) all reasonable
fees and expenses of the counsel and all fees and expenses of accountants and
any other experts or advisors retained by the Issuers or the Guarantors, (iii)
all fees and expenses (including fees and expenses of counsel) of the Issuers or
the Guarantors in connection with approval of the Securities by DTC for
“book-entry” transfer, (iv) all fees charged by rating agencies in connection
with the rating of the Securities, (v) all fees and expenses (including
reasonable fees and expenses of counsel) of the Trustee and all collateral
agents, (vi) all costs and expenses with respect to creating, documenting and
perfecting the security interests in any collateral securing the Securities
pursuant to the Collateral Documents (including without limitation, filing and
recording fees, search fees, taxes and costs of title policies and the
reasonable fees and expenses of Cravath, Swaine & Moore LLP, counsel to the
Initial Purchasers in the creation, documentation and perfection of such
security interests, for all periods prior to and after the Closing Date) and
(vii) all other out-of-pocket fees, disbursements and expenses incurred by
Initial Purchasers in connection with its services to be rendered hereunder
including, without limitation, travel and lodging expenses, chartering of
airplanes, roadshow or investor presentation expenses, word processing charges,
the costs of printing or producing any investor presentation materials,
messenger and duplicating service expenses, facsimile expenses and other
customary expenditures. Notwithstanding the above if the Offering is
consummated, the Issuers and the Guarantors shall not be obligated to reimburse
the fees, disbursement and expenses incurred by the Initial Purchasers or their
counsel under Section 5(f)(vii), nor any other fees and expenses to the extent
such fees and expenses would customarily be paid by an underwriter in connection
with an underwritten offering (other than reasonable legal fees under Section
5(f)(vi)).
(g)
Use of Proceeds. To use the proceeds of the Offering in the manner described in
the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

(h)
Transaction Documents. To do and perform all things required to be done and
performed under the Documents prior to and after the Closing Date.

(i)
Integration. Not to, and to ensure that no affiliate of the Issuers will, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
“security” (as defined in the




--------------------------------------------------------------------------------

20

Securities Act) that would be integrated with the sale of the Securities in a
manner that would require the registration under the Securities Act of the sale
to the Initial Purchasers or to the Subsequent Purchasers of the Securities.
(j)
Restriction on Sale of Securities. From and including the date of this Agreement
through and including the 90th day after the date of this Agreement, not to,
without the prior written consent of the Representative, directly or indirectly
issue, offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option or right to
sell or otherwise transfer or dispose of any debt securities of or guaranteed by
the Issuers or any of the Subsidiaries (other than the Securities issued under
this Agreement) or any securities convertible into or exercisable or
exchangeable for any debt securities of or guaranteed by the Issuers or their
Subsidiaries. For the avoidance of doubt, the consummation of any credit, term,
warehouse, inventory or securitization facility used to fund the business shall
not be restricted by this clause (j).

(k)
Stabilization or Manipulation. Not to take, directly or indirectly, any action
designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of the Securities or any other
reference security, whether to facilitate the sale or resale of the Securities
or otherwise.

(l)
DTC. To comply with the representation letter of the Issuers to DTC relating to
the approval of the Securities by DTC for “book-entry” transfer.

(m)
Rule 144A Information. For so long as any of the Securities remain outstanding,
during any period in which the Issuers are not subject to Section 13 or 15(d) of
the Exchange Act, to make available, upon request, to any owner of the
Securities in connection with any sale thereof and any prospective Subsequent
Purchasers of such Securities from such owner, the information required by Rule
144A(d)(4) under the Securities Act.

(n)
Furnish Trustee and Noteholder Reports. For three years after the Closing Date,
to furnish to the Representative copies of all reports and other communications
(financial or otherwise) furnished by the Issuers to the Trustee or to the
holders of the Securities and, as soon as available, copies of any reports or
financial statements furnished to or filed by the Issuers with the SEC or any
national securities exchange on which any class of securities of the Issuers may
be listed; provided, however, that so long as the Issuers (or any successor) are
subject to, or are otherwise voluntarily complying with, the reporting
requirements of either Section 13 or Section 15 of the Exchange Act and are
timely filing such reports with the SEC on EDGAR, such reports and other
communications will be deemed to have been furnished to the Representative upon
the filing thereof with SEC on EDGAR.

(o)
Additional Offering Materials. Except as otherwise permitted or contemplated by
the Indenture, not to, and not to authorize or permit any person acting on its
behalf to, (i) distribute any offering material in connection with the offer and
sale of the Securities other than the Time of Sale Document and the Final
Offering Memorandum and any amendments and supplements to the Preliminary
Offering Memorandum or the Final Offering Memorandum prepared in compliance with
this Agreement, (ii) solicit any offer to buy or offer to sell the




--------------------------------------------------------------------------------

21

Securities by means of any form of general solicitation or general advertising
(including, without limitation, as such terms are used in Regulation D under the
Securities Act) or in any manner involving a public offering within the meaning
of Section 4(a)(2) of the Securities Act, or (iii) engage in any directed
selling efforts within the meaning of Regulation S under the Securities Act, and
all such persons will comply with the offering restrictions requirement of
Regulation S.
(p)
Sale of Restricted Securities. During the one year period after the Closing Date
(or such shorter period as may be provided for in Rule 144 under the Securities
Act, as the same may be in effect from time to time), to not, and to not permit
any current or future Subsidiaries of either the Issuers or any other affiliates
controlled by the Issuers to, resell any of the Securities which constitute
“restricted securities” under Rule 144 that have been reacquired by the Issuers,
any current or future Subsidiaries or any other affiliates controlled by the
Issuers, except pursuant to an effective registration statement under the
Securities Act.

(q)
Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties or
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

(r)
Security Interests. To complete on or prior to the Closing Date all filings and
other similar actions required in connection with the perfection of security
interests as and to the extent contemplated by the Collateral Documents.

(s)
Investment Company. The Issuers and the Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

6.    Representations and Warranties of the Initial Purchasers. Each Initial
Purchaser, severally and not jointly, represents and warrants that:
(a)
Initial Purchaser Status, Resale Terms. It is a “QIB” (as defined in Rule 144A
under the Securities Act) and it will offer the Offered Securities for resale
only upon the terms and conditions set forth in this Agreement and in the Time
of Sale Document and the Final Offering Memorandum.

(b)
Offering of Offered Securities. It will solicit offers to buy the Offered
Securities only from, and will offer and sell the Offered Securities only to,
persons reasonably believed by such Initial Purchaser (A) to be QIBs in
transactions meeting the requirements of Rule 144A under the Securities Act or
(B) to not be “U.S. persons” (as defined under Regulation S under the Securities
Act) and in compliance with laws applicable to such persons in jurisdictions
outside of the United States; provided, however, that in purchasing such Offered
Securities, such persons are deemed to have represented and agreed as provided
under the caption “Transfer Restrictions” contained in the Time of Sale Document
and the Final Offering Memorandum.




--------------------------------------------------------------------------------

22

(c)
General Solicitation. No form of general solicitation or general advertising
within the meaning of Regulation D in violation of the Securities Act has been
or will be used nor will any offers in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act or, with respect to
Offered Securities to be sold in reliance on Regulation S under the Securities
Act, by means of any directed selling efforts be made by such Initial Purchaser
or any of its representatives in connection with the offer and sale of any of
the Offered Securities.

7.    Conditions. The obligation of the Initial Purchasers to purchase the
Offered Securities under this Agreement is subject to the accuracy of the
representations and warranties on the part of the Issuers and Guarantors set
forth in Section 4 hereof as of the date hereof and as of the Closing Date (as
though made on such Closing Date) and to the timely performance by each of the
Issuers and the Guarantors of its respective covenants and obligations hereunder
and the satisfaction of each of the following conditions:
(a)
Closing Deliverables. The Representative shall have received on the Closing
Date:

(i)
Officers’ Certificate. A certificate dated the Closing Date, signed by (1) the
Chief Executive Officer and (2) the principal financial or accounting officer of
each Issuer and the Guarantors, on behalf of each Issuer and the Guarantors, to
the effect that (a) the representations and warranties set forth in Section 4
hereof, in each of the Documents and the Perfection Certificate are true and
correct with the same force and effect as though expressly made at and as of the
Closing Date, (b) the Issuers and the Guarantors have performed and complied
with all covenants and agreements hereunder and satisfied all conditions in all
material respects on their part to be performed or satisfied at or prior to the
Closing Date and (c) at the Closing Date, since the date hereof or since the
date of the most recent financial statements in the Time of Sale Document and
the Final Offering Memorandum (exclusive of any amendment or supplement thereto
after the date hereof), no event or events have occurred, no information has
become known nor does any condition exist that, individually or in the aggregate
has resulted in a Material Adverse Change.

(ii)
Secretary’s Certificate. A certificate, dated the Closing Date, executed by the
Secretary of the Issuers and each Guarantor, certifying such matters as the
Representative may reasonably request.

(iii)
Good Standing Certificates. Certificates evidencing the good standing of the
Issuers and the Guarantors in their respective jurisdictions of organization and
the good standing of the Issuers and the Subsidiaries in such other
jurisdictions as the Representative may reasonably request, in each case in
writing or any standard form of telecommunication, from the appropriate
governmental authorities of such jurisdictions.

(iv)
Solvency Certificate. A certificate of solvency, dated the Closing Date,
executed by the principal financial or accounting officer of each Issuer in the
form of Exhibit A attached hereto.




--------------------------------------------------------------------------------

23

(v)
Issuers Counsel Opinion. The opinion and negative assurance letter of DLA Piper
LLP (US), counsel to the Issuers, each dated the Closing Date, in the forms of
Exhibit B and Exhibit C hereto, respectively, and the opinion of Snell & Wilmer
L.L.P., counsel to the Issuers, dated the Closing Date, in the form of Exhibit E
hereto.

(vi)
General Counsel Opinion. The opinion of Jon D. Ehlinger, General Counsel of the
Issuers, dated the Closing Date, in the form of Exhibit D attached hereto.

(vii)
Initial Purchasers Counsel Opinion. An opinion, dated the Closing Date, of
Cravath, Swaine & Moore LLP, counsel to the Initial Purchasers, in form
satisfactory to the Representative covering such matters as are customarily
covered in such opinions.

(viii)
Comfort Letters. From Grant Thornton LLP, the registered public or certified
public accountants of the Issuers, (A) a customary initial comfort letter
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletin), dated the date hereof, in form and substance reasonably satisfactory
to the Representative and its counsel, with respect to the financial statements
and certain financial information contained in the Time of Sale Document and the
Final Offering Memorandum, and (B) a customary “bring-down” comfort letter,
dated the Closing Date, in form and substance reasonably satisfactory to the
Representative and its counsel, to the effect that Grant Thornton LLP which
includes, among other things, a reaffirmation of the statements made in its
initial letter furnished pursuant to clause (A) with respect to such financial
statements and financial information contained in the Time of Sale Document and
the Final Offering Memorandum.

(b)
Executed Documents. The Representative shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Representative), and each opinion,
certificate, letter and other document to be delivered in connection with the
Offering or any other Transaction.

(c)
Collateral.

(i)
The Representative shall have received the results of a recent lien search in
each of the jurisdictions where assets of the Issuers and the Secured Guarantors
are located and any jurisdictions in which valid filing with respect to such
assets of the Issuers and the Secured Guarantors may be in effect, and such
search shall reveal no Liens on any of the assets of the Issuers and the Secured
Guarantors or their respective subsidiaries except for Permitted Collateral
Liens.

(ii)
Each document (including any Uniform Commercial Code financing statement)
required by the Collateral Documents, or under law or reasonably requested by
the Representative, in each case, to be filed, registered or recorded, or
delivered for filing on or prior to the Closing Date, including, for the benefit
of the holders of the Notes, a perfected first-priority Lien and security
interest on the First-Lien Collateral and a perfected second-priority Lien and
security interest in the Second-Lien Collateral that can be perfected by the
making of such filings, registrations or recordations,




--------------------------------------------------------------------------------

24

prior and superior to the right of any other person (other than Permitted
Collateral Liens), shall be executed and in proper form for filing, registration
or recordation.
(iii)
On or prior to the Closing Date, the Initial Purchasers shall have received
conformed counterparts of each of the Collateral Documents that shall have been
executed and delivered by duly authorized officers of each party thereto, in
form and substance reasonably satisfactory to the Representative.

(iv)
On or prior to the Closing Date, the Initial Purchasers shall have received
conformed counterparts of the Intercreditor Agreement that shall have been
executed and delivered by duly authorized officers of each party thereto, in
form and substance reasonably satisfactory to the Representative.

(v)
On or prior to the Closing Date, the Initial Purchasers shall have received a
completed Perfection Certificate, which shall be correct and complete as of the
Closing Date.

(vi)
The Collateral Agent shall have received on the Closing Date, in form and
substance reasonably satisfactory to the Representative, such other approvals,
opinions, or documents as the Collateral Agent may reasonably request in form
and substance reasonably satisfactory to the Collateral Agent.

(vii)
The Collateral Agent and its counsel shall be satisfied that (a) the Lien
granted to the Collateral Agent, for the benefit of the Collateral Agent, the
Trustee and the holders of the Notes (the “Secured Parties”) in the Collateral
is of the priority described in the Time of Sale Document and the Final Offering
Memorandum and (b) no Lien exists on any of the Collateral, other than the Lien
created in favor of the Collateral Agent, for the benefit of the Secured Parties
pursuant to a Collateral Document in each case subject to the Permitted
Collateral Liens.

(d)
No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole judgment of the Representative be expected to (i) make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Offered Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Document and the Final Offering Memorandum, or (ii)
materially impair the investment quality of any of the Securities.

(e)
No Hostilities. Any outbreak or escalation of hostilities or other national or
international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Representative’s sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Offered Securities on the terms and
in the manner contemplated in the Time of Sale Document and




--------------------------------------------------------------------------------

25

the Final Offering Memorandum or to enforce contracts for the sale of any of the
Offered Securities.
(f)
No Suspension in Trading; Banking Moratorium. (i) A suspension of trading
generally in securities on the New York Stock Exchange LLC or The Nasdaq Stock
Market LLC or any setting of limitations on prices for securities generally
occurs on any such exchange or market or (ii) the declaration of a banking
moratorium by any Governmental Authority has occurred or the taking of any
action by any such Governmental Authority in the United States after the date
hereof in respect of its monetary or fiscal affairs that, in the
Representative’s sole judgment, could reasonably be expected to have a material
adverse effect on the financial markets in the United States.

(g)
Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchasers; and the Issuers
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

(h)
Reserved.

(i)
Tender Offer and Consent Solicitation and Notice of Redemption. The cash tender
offer (the “Tender Offer”) for any and all of the Issuers’ 12.625% Senior
Secured Notes due 2017 (the “2017 Notes”) and the related solicitation of
consents, as described in the Issuers’ Offer to Purchase and Consent
Solicitation Statement, dated May 19, 2014 (the “Offer to Purchase”) and the
accompanying letter of transmittal and consent, shall have commenced on the
terms and subject to the conditions set for in such documents. The Issuers (i)
shall have accepted for purchase at least 66 2/3% of the outstanding aggregate
principal amount of the 2017 Notes in the Tender Offer, (ii) shall have received
valid Consents (as defined in the Offer to Purchase) from holders of at least 66
2/3% of the outstanding aggregate principal amount of the 2017 Notes (held by
persons other than the Issuers or affiliates of the Issuers), (iii) shall have
executed and delivered a supplemental indenture to the indenture dated June 4,
2010, by and among the Issuers, the Guarantors party thereto and Wells Fargo
Bank, National Association, as amended (the “2017 Indenture”), and all other
required documents to substantially remove all restrictive covenants and release
all liens on collateral securing the 2017 Notes and (iv) on or prior to the
Closing Date, shall have delivered an irrevocable notice of redemption relating
to all remaining outstanding 2017 Notes and have discharged their obligations
under the 2017 Notes and 2017 Indenture in accordance with the provisions of the
2017 Indenture.

8.    Indemnification and Contribution.
(a)
Indemnification by the Issuers and the Guarantors. Each Issuer and each of the
Guarantors jointly and severally agrees to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors, officers and employees, and each
person, if any, who controls such Initial Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the




--------------------------------------------------------------------------------

26

Exchange Act, against any losses, claims, damages or liabilities of any kind to
which such Initial Purchaser, its affiliates, directors, officers, employees or
such controlling person may become subject under the Securities Act, the
Exchange Act or other federal or state statutory law or regulation, or at common
law or otherwise (including in settlement of any litigation, if such settlement
is effected with the written consent of the Issuers, insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon:
(i)
any untrue statement or alleged untrue statement of a material fact contained in
the Time of Sale Document, any Issuers Additional Written Communication or the
Final Offering Memorandum, or any amendment or supplement thereto;

(ii)
the omission or alleged omission to state, in the Time of Sale Document, any
Issuers Additional Written Communication or the Final Offering Memorandum, or
any amendment or supplement thereto, a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;

and, subject to the provisions hereof, will reimburse, as incurred, each Initial
Purchaser and its affiliates, directors, officers, employees and each such
controlling persons for any legal or other expenses incurred by such person in
connection with investigating, defending against, settling, compromising, paying
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability, expense or action in respect thereof; provided, however, the
Issuers and the Guarantors will not be liable in any such case to the extent
(but only to the extent) that a court of competent jurisdiction shall have
determined by a final, unappealable judgment that such loss, claim, damage,
liability or expense resulted solely from any untrue statement or alleged untrue
statement or omission or alleged omission made in the Time of Sale Document, any
Issuers Additional Written Communication or the Final Offering Memorandum or any
amendment or supplement thereto in reliance upon and in conformity with written
information concerning any Initial Purchaser furnished to the Issuers by the
Initial Purchasers through the Representative specifically for use therein, it
being understood and agreed that the only such information furnished by such
Initial Purchaser to the Issuers through the Representative consists of the
information set forth in Section 13. The indemnity agreement set forth in this
Section 8 shall be in addition to any liability that the Issuers and the
Guarantors may otherwise have to the indemnified parties.
(b)
Indemnification by the Initial Purchasers. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless each of the Issuers,
each of the Guarantors, each of their respective directors, officers and each
person, if any, who controls the Issuers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act against any losses, claims,
damages, liabilities or expenses to which the Issuers, such Guarantors or any
such director, officer or controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
have resulted solely from (i) any untrue statement or alleged untrue statement
of any material fact contained in the Time of Sale Document or




--------------------------------------------------------------------------------

27

the Final Offering Memorandum or any amendment or supplement thereto or (ii) the
omission or the alleged omission to state therein a material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, in each case to the extent (but only to the extent) that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Issuers by such Initial
Purchaser through the Representative specifically for use therein as set forth
in Section 13; and, subject to the limitation set forth immediately preceding
this clause, will reimburse, as incurred, any legal or other expenses as such
expenses are reasonably incurred by the Issuers, each of the Guarantors or any
such director, officer or controlling person in connection with any such loss,
claim, damage, liability, expense or action in respect thereof. The indemnity
agreement set forth in this Section 8(b) shall be in addition to any liability
that any Initial Purchaser may otherwise have to the indemnified parties.
(c)
Notifications and Other Indemnification Procedures. As promptly as reasonably
practicable after receipt by an indemnified party under this Section 8 of notice
of the commencement of any action for which such indemnified party is entitled
to indemnification under this Section 8, such indemnified party will, if a claim
in respect thereof is to be made against the indemnifying party under this
Section 8, notify the indemnifying party of the commencement thereof in writing;
but the omission to so notify the indemnifying party (i) will not relieve such
indemnifying party from any liability under Section 8(a) or (b) above unless and
only to the extent it is materially prejudiced as a proximate result thereof and
(ii) will not, in any event, relieve the indemnifying party from any obligations
to any indemnified party other than the indemnification obligation provided in
Section 8(a) and (b) above. In case any such action is brought against any
indemnified party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may elect, jointly with any other indemnifying party
similarly notified by written notice delivered to the indemnified party promptly
after receiving the aforesaid notice from such indemnified party, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party;
provided, however, that if (i) the use of counsel chosen by the indemnifying
party to represent the indemnified party would present such counsel with a
conflict of interest, (ii) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (iii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of




--------------------------------------------------------------------------------

28

counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 8(c) for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the fees and expenses of more than one separate counsel (in addition to
local counsel) in any one action or separate but substantially similar actions
in the same jurisdiction arising out of the same general allegations or
circumstances, designated by the indemnified party in the case of Section 8(a)
or the Issuers in the case of Section 8(b), representing the indemnified parties
under such Section 8(a) or (b), as the case may be, who are parties to such
action or actions), (ii) the indemnifying party has authorized in writing the
employment of counsel for the indemnified party at the expense of the
indemnifying party or (iii) the indemnifying party shall not have employed
counsel satisfactory to the indemnified party to represent the indemnified party
within a reasonable time after notice of commencement of the action, in each of
which cases the fees and expenses of counsel shall be at the expense of the
indemnifying party and shall be paid as they are incurred. After such notice
from the indemnifying party to such indemnified party, the indemnifying party
will not be liable for the costs and expenses of any settlement of such action
effected by such indemnified party without the prior written consent of the
indemnifying party (which consent shall not be unreasonably withheld), unless
such indemnified party waived in writing its rights under this Section 8(c), in
which case the indemnified party may effect such a settlement without such
consent.
(d)
Settlements. No indemnifying party shall be liable under this Section 8(d) for
any settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party jointly and severally agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.

(e)
Contribution. In circumstances in which the indemnity agreements provided for in
this Section 8 is unavailable to, or insufficient to hold harmless, an
indemnified party in respect of any losses, claims, damages, liabilities or
expenses (or actions in respect thereof), each indemnifying party, in order to
provide for just and equitable contributions, shall contribute




--------------------------------------------------------------------------------

29

to the amount paid or payable by such indemnified party as a result of such
losses, claims, damages, liabilities or expenses (or actions in respect thereof)
in such proportion as is appropriate to reflect (i) the relative benefits
received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the Offering or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties, on the one hand, and the indemnified party, on
the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof). The relative benefits received by
the Issuers and the Guarantors, on the one hand, and the Initial Purchasers, on
the other hand, shall be deemed to be in the same proportion as the total
proceeds from the Offering (before deducting expenses) received by the Issuers
bear to the total discounts and commissions received by the Initial Purchasers.
The relative fault of the parties shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers, on the one hand, or any Initial Purchaser
pursuant to Section 8(b) above, on the other hand, the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.
(f)
Equitable Consideration. The Issuers, the Guarantors and the Initial Purchasers
agree that it would not be equitable if the amount of such contribution
determined pursuant to Section 8(e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in Section 8(e). Notwithstanding any
other provision of this Section 8, no Initial Purchaser shall be obligated to
make contributions hereunder that in the aggregate exceed the total discounts,
commissions and other compensation received by such Initial Purchaser under this
Agreement, less the aggregate amount of any damages that such Initial Purchaser
has otherwise been required to pay by reason of the untrue or alleged untrue
statements or the omissions or alleged omissions to state a material fact. No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. The Initial Purchasers’
obligation to contribute hereunder shall be several in proportion to their
respective purchase obligations hereunder and not joint. For purposes of Section
8(e), each director, officer and employee of any Initial Purchaser, and each
person, if any, who controls any Initial Purchaser within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as such Initial Purchaser, and each director, officer and
employee of the Issuers and the Guarantors, and each person, if any, who
controls the Issuers or any of the Guarantors within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, shall have the same
rights to contribution as the Issuers and the Guarantors.

9.    Termination. The Representative may terminate this Agreement at any time
prior to the Closing Date by written notice to the Issuers if any of the events
described in Sections 7(d)



--------------------------------------------------------------------------------

30

(No Material Adverse Change), 7(e) (No Hostilities) or 7(f) (No Suspension in
Trading; Banking Moratorium) shall have occurred. Any termination pursuant to
this Section 9 shall be without liability on the part of (a) non-defaulting
Issuers or non-defaulting Guarantors to the Initial Purchasers, except that the
Issuers and the Guarantors shall be obligated to reimburse the expenses of the
Initial Purchasers pursuant to Section 5(f) hereof or (b) the non-defaulting
Initial Purchasers to the Issuers or the Guarantors, except, in the case of each
of clauses (a) and (b), that the provisions of Sections 9 and 10 hereof shall at
all times be effective and shall survive such termination.
10.    Survival. The representations and warranties, covenants, indemnities and
contribution and expense reimbursement provisions and other agreements of the
Issuers and the Guarantors set forth in or made pursuant to this Agreement shall
remain operative and in full force and effect, and will survive, regardless of
(i) any investigation, or statement as to the results thereof, made by or on
behalf of the Initial Purchasers, (ii) the acceptance of the Securities, and
payment for them hereunder, and (iii) any termination of this Agreement.
11.    Defaulting Initial Purchasers. If, on the Closing Date, any of the
Initial Purchasers shall fail or refuse to purchase Offered Securities that it
or they have agreed to purchase hereunder on such date, and the aggregate
principal amount of Offered Securities which such defaulting Initial Purchasers
agreed but failed or refused to purchase is not more than one tenth of the
aggregate principal amount of Offered Securities to be purchased on such date,
the other Initial Purchasers shall be obligated severally in the proportions
that the principal amount of Offered Securities set forth opposite their
respective names in Schedule I hereto bears to the aggregate principal amount of
Offered Securities set forth opposite the names of all such non-defaulting
Initial Purchasers to purchase the Offered Securities which such defaulting
Initial Purchasers agreed but failed or refused to purchase on such date. If, on
the Closing Date any of the Initial Purchasers shall fail or refuse to purchase
Offered Securities which they have agreed to purchase hereunder on such date and
the aggregate principal amount of Offered Securities with respect to which such
default occurs is more than one tenth of the aggregate principal amount of
Offered Securities to be purchased on such date, and arrangements satisfactory
to the non-defaulting Initial Purchasers and the Issuers for the purchase of
such Offered Securities are not made within 48 hours after such default, this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers or of the Issuers or any Guarantor. Any action taken under
this Section 11 shall not relieve any defaulting Initial Purchasers from
liability in respect of any default of such Initial Purchasers under this
Agreement.
12.    No Fiduciary Relationship. The Issuers and the Guarantors hereby
acknowledge that each Initial Purchaser is acting solely as an initial purchaser
in connection with the purchase and sale of the Offered Securities. The Issuers
and the Guarantors further acknowledge that each Initial Purchaser is acting
pursuant to a contractual relationship created solely by this Agreement entered
into on an arm’s length basis, and in no event do the parties intend that any
Initial Purchaser act or be responsible as a fiduciary to either the Issuers,
the Guarantors or their respective management, stockholders or creditors or any
other person in connection with any activity that any Initial Purchaser may
undertake or have undertaken in furtherance of the purchase and sale of the
Securities, either before or after the date hereof. Each Initial Purchaser
hereby expressly disclaims any fiduciary or similar obligations to either the
Issuers or the Guarantors, either in connection with the transactions
contemplated by this Agreement or any matters leading up to such transactions,



--------------------------------------------------------------------------------

31

and the Issuers and the Guarantors hereby confirm their understanding and
agreement to that effect. The Issuers, the Guarantors and the Initial Purchasers
agree that they are each responsible for making their own independent judgments
with respect to any such transactions and that any opinions or views expressed
by any Initial Purchasers to the Issuers and the Guarantors regarding such
transactions, including, but not limited to, any opinions or views with respect
to the price or market for the Securities, do not constitute advice or
recommendations to the Issuers and the Guarantors. The Issuers and the
Guarantors hereby waive and release, to the fullest extent permitted by law, any
claims that either of the Issuers or the Guarantors may have against any Initial
Purchaser with respect to any breach or alleged breach of any fiduciary or
similar duty to the Issuers or the Guarantors in connection with the
transactions contemplated by this Agreement or any matters leading up to such
transactions.
13.    Information Supplied by Initial Purchasers. Each of the Issuers and the
Guarantors hereby acknowledge that, for purposes of Section 4(c) and Section 8
hereof, the only information that the Initial Purchasers have furnished to the
Issuers through the Representative specifically for use in the Preliminary
Offering Memorandum or the Final Offering Memorandum are the statements set
forth in (a) the fourth sentence of the seventh paragraph and (b) the first
sentence of the ninth paragraph under the caption “Plan of Distribution” in the
Preliminary Offering Memorandum and the Final Offering Memorandum.
14.    Miscellaneous.
(a)
Notices. Notices given pursuant to any provision of this Agreement shall be
addressed as follows: (i) if to the Issuers, to: 4020 East Indian School Road,
Phoenix, Arizona 85018, Facsimile: (602) 852-6632, Attention: Mark G. Sauder,
Chief Financial Officer, and Kurt Wood, Senior Vice President and Treasurer,
with a copy to: Jon D. Ehlinger, General Counsel, 4020 East Indian School Road,
Phoenix, Arizona 85018, Facsimile: (602) 852-6632, and to: DLA Piper LLP (US),
2525 East Camelback Road, Suite 1000, Phoenix, Arizona 85016, Facsimile: (480)
606-5524, Attention: Steven D. Pidgeon, and (ii) if to the Initial Purchasers,
to: Wells Fargo Securities, LLC, 550 South Tryon Street, Charlotte, North
Carolina, Facsimile: (704) 410-4874, Attention: High Yield Syndicate, with a
copy to: Cravath, Swaine & Moore LLP, 825 Eighth Avenue, New York, NY 10019,
Facsimile: (212) 474-3700, Attention: William V. Fogg, Esq. (or in any case to
such other address as the person to be notified may have requested in writing).

(b)
Beneficiaries. This Agreement has been and is made solely for the benefit of and
shall be binding upon the Issuers, the Guarantors, the Initial Purchasers and to
the extent provided in Section 8 hereof, the controlling persons, affiliates,
officers, directors, partners, employees, representatives and agents referred to
in Section 8 hereof and their respective heirs, executors, administrators,
successors and assigns, all as and to the extent provided in this Agreement, and
no other person shall acquire or have any right under or by virtue of this
Agreement. The term “successors and assigns” shall not include a purchaser of
any of the Securities from the Initial Purchasers merely because of such
purchase.

(c)
Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This Agreement shall
be governed by, and construed in accordance with, the laws of the State of New
York. Each of the Issuers




--------------------------------------------------------------------------------

32

and the Guarantors hereby expressly and irrevocably (i) submits to the
non-exclusive jurisdiction of the federal and state courts sitting in the
Borough of Manhattan in the City of New York in any suit or proceeding arising
out of or relating to this Agreement or the Transactions, and (ii) waives (a)
its right to a trial by jury in any legal action or proceeding relating to this
Agreement, the Transactions or any course of conduct, course of dealing,
statements (whether verbal or written) or actions of any Initial Purchaser and
for any counterclaim related to any of the foregoing and (b) any obligation
which it may have or hereafter may have to the laying of venue of any such
litigation brought in any such court referred to above and any claim that any
such litigation has been brought in an inconvenient forum.
(d)
Entire Agreement; Counterparts. This Agreement, together with the Engagement
Letter, constitutes the entire agreement of the parties to this Agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations with respect to the subject matter hereof. This
Agreement may be executed in two or more counterparts, each one of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

(e)
Headings. The headings in this Agreement are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

(f)
Separability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

(g)
Amendment. This Agreement may be amended, modified or supplemented, and waivers
or consents to departures from the provisions hereof may be given, provided that
the same are in writing and signed by all of the signatories hereto.

(h)
USA Patriot Act. The parties acknowledge that in accordance with the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), the Initial Purchasers are required to obtain, verify
and record information that identifies their respective clients, including the
Issuers and the Guarantors, which information may include the name and address
of their respective clients, as well as other information that will allow the
Initial Purchasers to properly identify their respective clients.






--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the agreement between the
Issuers, the Guarantors and the Initial Purchasers.
Very truly yours,
ISSUERS:
DT ACCEPTANCE CORPORATION
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DRIVETIME AUTOMOTIVE GROUP, INC.
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
GUARANTORS:
DRIVETIME CAR SALES COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DRIVETIME SALES AND FINANCE COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DRIVETIME OHIO COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 


[[NYCORP:3455892v22:3626D: 05/22/2014--12:37 PM]]

--------------------------------------------------------------------------------




 
 
 
CARVANA, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DT CREDIT COMPANY, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DT JET LEASING, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 
 
 
 
DRIVER’S SEAT, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 



 
DRIVETIME INSURANCE HOLDINGS, INC.
 
 
 
 
 
By:
 
 
Name:
 
Title:
 
 





--------------------------------------------------------------------------------




 
MOTION INSURANCE, LLC
 
 
 
 
 
By:
 
 
Name:
 
Title:


--------------------------------------------------------------------------------




Accepted and Agreed to:


 
WELLS FARGO SECURITIES, LLC
For itself and on behalf of the
several Initial Purchasers listed
in Schedule I hereto.
 
By:
 
Name:
Title:
 
 









